DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 11/1/21, are acknowledged.
	Claims 1, 11, 17, and 19 have been amended.
	Claim 25 has been added.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1-2, 8, 11-12, 15, 17-19, and 22-25 are allowable. Claims 3-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species restriction requirement between type of cell or tissue transplant, as set forth in the Office action mailed on 9/3/19, is hereby withdrawn and claims 3-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan on 12/16/21.

IN THE CLAIMS:

In claim 1, line 9, “(PBMC)” has been replaced with “(PBMC) from a donor”, in line 13, “third party antigen or antigens comprise antigen presenting cells” has been replaced with “third party antigen or antigens comprise antigen presenting cells presenting said third party antigen or antigens”, and in line 21, “into the subject” has been replaced with “from a donor into the subject”.

Claims 10, 14, and 16 are cancelled.

In claim 11, line 9, “(PBMC)” has been replaced with “(PBMC) from a donor”, in line 11, “CD8+ T cells a third party” has been replaced with “CD8+ T cells with a third party”,  in line 13, “third party antigen or antigens comprise antigen presenting cells” has been replaced with “third party antigen or antigens comprise antigen presenting cells presenting said third party antigen or antigens”, and in line 21, “into the subject” has been replaced with “from a donor into the subject”.

In claim 23, lines 1-2,  “said third party antigen or antigens comprises dendritic cells” has been replaced with “said antigen presenting cells comprise dendritic cells”

In claim 24, lines 1-2, “said dendritic cells comprise antigen pulsed dendritic cells” has been replaced with “said dendritic cells comprise said third party antigen or antigens pulsed dendritic cells”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644